1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
4    Nevada Bar No. 13935
     KNEPPER & CLARK LLC
5
     10040 W. Cheyenne Ave., Suite 170-109
6    Las Vegas, NV 89129
     Phone: (702) 825-6060
7    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
8
     Email: miles.clark@knepperclark.com
9    Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15
     Attorneys for Plaintiff
16
                                  UNITED STATES DISTRICT COURT
17

18                                    DISTRICT OF NEVADA

19   MONIKA CASTRONOVA,                         Case No.: 2:18-cv-01786-RFB-PAL
20

21                  Plaintiffs,                 STIPULATION AND ORDER TO
                                                EXTEND TIME FOR PLAINTIFF TO
22                                              RESPOND TO MOTION TO DISMISS
     vs.
23                                              [FIRST REQUEST]
     CREDIT ONE BANK; PENNYMAC LOAN
24   SERVICES LLC; WELLS FARGO DEALER
     SERVICES; EXPERIAN INFORMATION
25
     SOLUTIONS, INC.; EQUIFAX
26   INFORMATION SERVICES LLC; and
     TRANSUNION LLC,
27
                    Defendants.
28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
     [FIRST REQUEST] - 1
1           Plaintiff Monika Castronova (“Plaintiff”), by and through her counsel of record, and
2
     Defendant TransUnion LLC (“Trans Union”) have agreed and stipulated to the following:
3
            1.      On September 14, 2018, Plaintiffs filed a Complaint [ECF Dkt. 1].
4
            2.      On October 31, 2018, Trans Union filed a Motion to Dismiss the Complaint [ECF
5

6    Dkt. 26].

7           3.      Plaintiff’s Response is due November 14, 2018.
8
            4.      Plaintiff and Trans Union have agreed to extend Plaintiff’s response fourteen days
9
     in order to allow counsel time to discuss possible settlement options. As a result, both Plaintiff
10
     and Trans Union hereby request this Court to further extend the date for Plaintiff to respond to
11

12   Trans Union’s Motion to Dismiss Complaint until November 28, 2018. This stipulation is made

13   in good faith, is not interposed for delay, and is not filed for an improper purpose.
14
            IT IS SO STIPULATED.
15          Dated November 9, 2018.

16    /s/ Shaina R. Plaksin                             /s/ Jason G. Revzin
      Matthew I. Knepper, Esq.                          Jason G. Revzin, Esq.
17    Nevada Bar No. 12796                              Nevada Bar No. 8629
      Miles N. Clark, Esq.                              LEWIS, BRISBOIS, BISGAARD & SMITH
18
      Nevada Bar No. 13848                              6385 S. Rainbow Blvd., Ste. 600
19    Shaina R. Plaksin, Esq.                           Las Vegas, NV 89118
      Nevada Bar No. 13935                              Email: jason.revzin@lewisbrisbois.com
20    KNEPPER & CLARK LLC
      Email: matthew.knepper@knepperclark.com           Counsel for Defendant
21
      Email: miles.clark@knepperclark.com               Trans Union LLC
22    Email: shaina.plaksin@knepperclark.com

23    David H. Krieger, Esq.
      Nevada Bar No. 9086
24
      HAINES & KRIEGER, LLC
25    Email: dkrieger@hainesandkrieger.com
      Counsel for Plaintiff
26

27

28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
     [FIRST REQUEST] - 2
1                                                       Castronova v. Credit One Bank et al
                                                                  2:18-cv-01786-RFB-PAL
2

3                              ORDER GRANTING
            STIPULATION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO
4                             MOTION TO DISMISS
5

6          IT IS SO ORDERED.

7                             ________________________________________
                              UNITED STATES DISTRICT JUDGE
8
                                                       November 14, 2018.
9                                              Dated: _______________

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
     [FIRST REQUEST] - 3
